--------------------------------------------------------------------------------

Exhibit 10.1
 
PURCHASE AND SALE AGREEMENT
 
by and between
 
LETT OIL & GAS, L.P.
 
As Seller
 
and
 
RCWI, L.P.
 
As Buyer
 
DATED AS OF
 
 
June 23, 2010
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibits
 
 
A
Leases
B
Wells
C
List of Contracts
D
Assignment
E
Deed

 
 
 

 
 
1

--------------------------------------------------------------------------------

 
PURCHASE AND SALE AGREEMENT
 
This PURCHASE and SALE AGREEMENT (the "Agreement") is made this 23rd day of
June, 2010, by and between LETT OIL & GAS, L.P., a Texas limited partnership
whose address is 301 Commerce Street, Suite 1830, Ft. Worth, Texas 76102
("Seller"), and RCWI, L.P., a Texas limited partnership located at 1901 North
Central Expressway, Suite 300, Richardson, Texas 75080 (the "Buyer"). The Buyer
and Seller may be collectively referred to herein as the "Parties" and
individually as a "Party."
 
RECITALS
 
A.            WHEREAS, Seller owns certain oil and gas properties described
herein and desires to sell such properties; and
 
B.            WHEREAS, Buyer desires to purchase such properties.
 
NOW, THEREFORE, in consideration of their mutual promises contained herein, the
benefits to be derived by each party hereunder and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Buyer and Seller agree to the purchase and sale of the oil and gas properties
described below, in accordance with the following terms and conditions:
 
AGREEMENT
 
1.     Purchase and Sale.
 
Property Being Sold. Subject to the terms and conditions of this Agreement,
Seller agrees to sell and convey and Buyer agrees to purchase and accept the
Subject Property for the Purchase Price as defined hereinafter. The term
"Subject Property" or, where the context so requires, "Subject Properties,"
shall mean:
 
(a)   Leaseholds. All of Seller's right, title and interest in and to all oil
and gas leaseholds, oil, gas and other minerals, including working interests,
carried working interests, rights of assignment and reassignment, net revenue
interests, record title interests, undeveloped locations and all other interests
under or in oil, gas or mineral leases, and interests in rights to explore for
and produce oil, gas or other minerals which are described in Exhibit "A" (the
"Leases");
 
(b)   Rights in Production. All of Seller's right, title and interest in and to
all reversionary interests, backin interests, overriding royalties, production
payments, net profits interests, mineral and royalty interests in production of
oil, gas or other minerals attributable or allocable to the Leases, to the
extent produced on or after the Effective Date;
 
(c)   Fee Interests. All of Seller's right, title and interest in the fee, fee
mineral and fee royalty interests described in Exhibit "A" (the "Fee
Interests");
 
 
 
2

--------------------------------------------------------------------------------

 
 
(d)  Wells. All of Seller's right, title and interest in and to producing,
non-producing and shut-in oil and gas wells and saltwater disposal or injection
wells located upon the lands to which the Leases apply (hereinafter "Wells");
 
(e)   Units. All of Sellers right, title and interest in and to the production
from the pools or units set forth on Exhibit "B";
 
(f)   Contract Rights. All of Seller's right, title and interest in or derived
from pooling, unitization, and other contracts and agreements, orders and
decisions of regulatory authorities establishing or relating to units, unit
operating agreements, operating agreements, gas purchase agreements, oil
purchase agreements, gathering agreements, transportation agreements, processing
or treating agreements, farmout agreements and farmin agreements and any other
agreements described in Exhibit "C", which relate to any of the Leases, Wells or
Units to the extent such contracts are assignable (hereinafter the "Contracts").
In the event there are other agreements or contracts necessary or desirable with
respect to the operations being conducted on the Units, at its option, Buyer
shall be entitled to the benefits of such contracts or agreements;
 
(g)   Easements. All of Seller's right, title and interest in and to all
rights-of­way, easements, licenses, and servitudes appurtenant to or used in
connection with the Leases, Wells or Units (hereinafter "Easements");
 
(h)   Permits. All of Seller's right, title and interest in and to all permits
and licenses of any nature owned, held or operated in connection with operations
for the exploration and production of oil, gas or other minerals to the extent
the same are used or obtained in connection with any of the Leases, Contracts,
Easements, Equipment (as hereinafter defined), Wells or Units (hereinafter
"Permits");
 
(i)   Equipment. All of Seller's right, title and interest in and to all
personal property, surface equipment, down-hole equipment and pipelines,
buildings and inventory used or obtained in connection with the Leases,
Easements, Wells, Permits or Units (hereinafter "Equipment");
 
(j)   Remaining Interests. All other rights and interests in, to or under or
derived from the Subject Property, even though the same may be improperly
described in or omitted from the Exhibits. It is the express intent of the
parties that all of Seller's right, title and interest in and to the Leases,
Contracts, Easements, Equipment, Permits, Wells or Units , and interests
appurtenant thereto, be assigned to Buyer hereunder; and
 
(k)   Records. Copies of all geological and geophysical maps, records, land
records, division orders, Well logs, production files and other records and
files relating to the Leases, Wells, Contracts, Easements, Permits, Equipment or
Units.
 
Notwithstanding anything to the contrary contained herein, there is hereby
excluded from this purchase and sale, and the Subject Properties do not cover or
include any of the following:
 
 
 
3

--------------------------------------------------------------------------------

 


(a)   Proprietary seismic, geological, geochemical, and geophysical data or
interpretations of data relating to the Leases, whether belonging to Seller or
licensed from third parties but only to the extent they are restricted from
transfer or distribution by any legal constraints, obligations of confidence or
prior agreements with third parties, if any;
 
(b)  Trade credits, accounts, deposits with utilities, causes of action, and
notes receivable and adjustments or refunds (including without limitation
transportation tariff refunds, take-or-pay claims, audit adjustments claims for
under-or-non-payment and over, inaccurate or excessive billings, and claims with
respect to breach of contract) arising under contracts and agreements and
attributable to the Subject Properties with respect to any period before the
Effective Date, including, without limitation, any claim Seller may have for
refunds or reimbursement of money that may have been paid by Seller to any
current or prior operator of the Subject Properties on account of over-billings,
excessive billings and inaccurate billings or otherwise made by such operator as
a result of Seller's interest in the Properties;
 
(c)   Oil, gas and associated hydrocarbon products produced from the Subject
Properties prior to the Effective Date;
 
(d)   All claims and causes of action Seller may have, as of the Effective Date,
against any purchaser or purchasers of oil or gas produced from the Subject
Properties or parties to any Contracts applicable to the Subject Properties; and
 
(e)  Photocopies of any of the books and records pertaining to the Subject
Properties made by Seller.
 
2.           Purchase Price. Buyer agrees to pay to Seller for the Subject
Property the sum of Six Million Dollars ($6,000,000.00) (the "Purchase Price"),
adjusted in accordance with the terms of this Agreement. The Purchase Price
shall be payable at Closing to Seller in immediately available funds. Buyer has
previously paid to Seller the sum of Five Hundred Thousand dollars ($500,000.00)
which shall serve as a performance deposit (the "Performance Deposit"), which
Performance Deposit shall be credited to the Purchase Price at Closing. The
Performance Deposit shall be refunded to Buyer only upon termination of this
Agreement by either party pursuant to Section 6(d) hereof. Buyer has also
previously paid an additional deposit of Five Hundred Thousand dollars
($500,000.00) ("Additional Deposit"), which Additional Deposit shall be refunded
by Seller to Buyer if the transaction contemplated by this Agreement (i.e.,
Closing) does not take place on or before June 30, 2010. Such refund of the
Additional Deposit shall take place on July 1, 2010, unless the Closing Date is
extended by mutual written agreement of the Parties.
 
3.           Effective Date and Closing. The conveyance of the Subject Property
to Buyer shall be effective as of June 1, 2010 at 7:00 a.m. where the Subject
Properties are located (the "Effective Date"), but title thereof shall be
delivered at the "Closing", which shall take place on or before June 30, 2010
(the "Closing Date") unless extended by written agreement of the Parties. If
Closing does not occur on or before June 30, 2010, and is not extended by the
parties, this Agreement shall ipso facto terminate and Seller shall have the
remedy therefor as provided in Section 2.
 
4.           Representations and Warranties of Seller. Seller represents and
warrants to Buyer as of the date hereof and will represent and warrant at the
Closing, as follows:
 
 
 
4

--------------------------------------------------------------------------------

 


(a)   Authority. Seller is a limited partnership duly organized and in good
standing under the laws of the State of Texas, is duly qualified and in good
standing to carry on its business in the states where the Subject Properties are
located, and has all the requisite power and authority to enter into, deliver
and perform this Agreement and carry out the transactions contemplated under
this Agreement.
 
(b)  Valid Agreement. This Agreement constitutes the legal, valid and binding
Agreement of Seller. At the Closing, all instruments required hereunder to be
executed and delivered by Seller shall be duly executed and delivered to Buyer
and shall constitute legal, valid and binding obligations of Seller. The
execution and delivery by Seller of this Agreement, the consummation of the
transactions set forth herein and the performance by Seller of Seller's
obligations hereunder have been duly and validly authorized by all requisite
limited partnership action on the part of Seller and will not violate, conflict
with or result in any violation or breach of any provision of (i) any agreement,
contract, mortgage, lease, license or other instrument to which Seller or the
Subject Property is a party or by which Seller or the Subject Property is bound;
(ii) any governmental franchise, license, permit or authorization or any
judgment or order of judicial or governmental body applicable to Seller or
Subject Property, or (iii) any law, statute, decree, rule or regulation of any
jurisdiction in the United States to which Seller or the Subject Property is
subject.
 
(c)   Authorization. This Agreement has been duly authorized, executed and
delivered by Seller. All instruments required to be delivered by Seller at the
Closing shall be duly authorized, executed and delivered by Seller. This
Agreement and all documents executed by Seller in connection with this Agreement
shall constitute legal, valid and binding obligations of Seller, enforceable
against Seller in accordance with their terms, subject to the effects of
bankruptcy, insolvency, reorganization, moratorium and similar laws from time to
time in effect, as well as general principles of equity.
 
(d)   Agreements. To Seller's best knowledge, the Leases, Permits, Easements and
Contracts are in full force and effect and are valid and subsisting documents
covering the entire estates which they purport to cover; and all royalties,
rentals and other payments due under the Leases, Permits, Easements and
Contracts have been fully, properly and timely paid. Seller will use its
commercially reasonable efforts to take all action necessary to keep the Leases,
Permits, Easements and Contracts in force and effect until the Closing.
 
(e)   Prepayments and Wellhead Imbalances. Seller is not obligated, by virtue of
a production payment, prepayment arrangement under any contract for the sale of
hydrocarbons and containing a "take or pay", advance payment or similar
provision, gas balancing agreement, hedging contract or any other arrangement to
deliver hydrocarbons produced from the Subject Property at any time after the
Effective Date without then or thereafter receiving full payment therefor.
 
(f)  Taxes. All due and payable ad valorem, property, production, severance and
similar taxes and assessments based on or measured by the ownership of property
or the production of hydrocarbons or the receipt of proceeds therefrom on the
Subject Property, which are due or become due prior to the Closing Date for any
periods prior to the Effective Date, have been properly paid.
 
 
 
5

--------------------------------------------------------------------------------

 
 
(g)   Brokers. Seller has incurred no obligation or liability, contingent or
otherwise for brokers' or finders' fees with respect to this transaction for
which Buyer shall have any obligation or liability.
 
(h)  Maintenance of Interests. To Seller's knowledge, the Subject Properties
have been maintained and operated by the operator of the Subject Properties in a
reasonable and prudent manner, and Seller will use its best efforts to cause
such operator from the date of this Agreement until the Closing to maintain and
operate the Subject Properties in full compliance with applicable law and orders
of any governmental authority, to maintain insurance and bonds now in force with
respect to the Subject Property, to pay when due all costs and expenses coming
due and payable in connection with the Subject Property, and to perform all of
the covenants and conditions contained in the Leases, Permits, Deeds, Easements
and Contracts and all related agreements.
 
(i)   Suits and Claims. No suit, action, claim, or other proceeding is now
pending or, to Seller's best knowledge, threatened before any court or
governmental agency against the Subject Property, and Seller shall promptly
notify Buyer in writing of any such proceeding which arises or is threatened
prior to the Closing.
 
(j)   Access. To the same extent Seller has such right, if any, and subject to
Section 7(a) of this Agreement, prior to the Closing, Buyer and the employees
and agents of Buyer shall have access to the Subject Property at Buyer's sole
risk, cost and expense at all reasonable times, and shall have the right to
conduct equipment inspections, environmental audits, and any other investigation
of the Subject Property on one day's prior notice to Seller and upon agreement
with Seller as to time and place of such actions.
 
(k)   Environmental Matters. To Seller's best knowledge, Seller is not in
material violation of any Environmental Laws (as such term is defined in Section
7(f)) applicable to the Subject Properties, or any material limitations,
restrictions, conditions, standards, obligations or timetables contained in any
Environmental Laws. No notice or action alleging such violation is pending or,
to Seller's best knowledge, threatened against the Subject Property.
 
(l)    Obligation to Close. Seller shall take or cause to be taken all actions
necessary or reasonable to consummate the transactions contemplated by this
Agreement and to assure that as of the Closing it will not be under any material
corporate, legal, governmental or contractual restriction that would prohibit or
delay the timely consummation of such transactions.
 
(m)   No Third Party Options. To Seller's knowledge, no existing agreements,
options, or commitments with, of or to any person to acquire the Subject
Property are in effect.
 
(n)  Existing Condition. Seller will cause the operator of the Subject
Properties to continue to manage and operate the Subject Property in the
ordinary course of business and in substantially the same manner as it was
managed and operated prior to the Effective Date. To Seller's knowledge, no
material adverse changes in the condition of the Subject Property from the
Effective Date to the Closing Date have occurred.
 
 
6

--------------------------------------------------------------------------------

 
 
(o)  Bankruptcy. There are no bankruptcy, reorganization, or similar arrangement
proceedings pending, being contemplated by or, to Seller's knowledge, threatened
against it.
 
(p)  Special Warranty. Seller shall warrant title to and defend all and singular
the Subject Property to be conveyed to Buyer against every person whomsoever
lawfully claiming the Subject Property or any part thereof, by, through and
under Seller, but not otherwise, subject to Permitted Encumbrances and Section
14 of this Agreement.
 
(q)   Outstanding Capital Commitments. To Seller's knowledge, there are no
outstanding authorities for expenditure or other commitments of Seller related
to the Wells or for capital expenditures for which all of the activities
anticipated in such AFE's or commitments have not been completed by the date of
this Agreement.
 
(r)    Independent Evaluation. Seller is an experienced and knowledgeable
investor in the oil and gas business. Seller has been advised by and has relied
solely on its own expertise and legal, tax, reservoir engineering, environmental
and other professional counsel concerning this transaction, the Subject Property
and value thereof.
 
(s)   Liens. The Subject Property will be conveyed free and clear of all liens,
mortgages, pledges and encumbrances.
 
5.    Representations and Warranties of Buyer. Buyer represents and warrants to
Seller as of the date hereof and will represent and warrant at the Closing, as
follows:
 
(a)   Authority. Buyer is a limited partnership duly organized and in good
standing under the laws of the State of Texas, is duly qualified and in good
standing to carry on its business in the states where the Subject Property is
located, and has all the requisite power and authority to enter into and perform
this Agreement and carry out the transactions contemplated under this Agreement.
 
(b)  Valid Agreement. This Agreement constitutes the legal, valid and binding
Agreement of Buyer. At the Closing, all instruments required hereunder to be
executed and delivered by Buyer shall be duly executed and delivered to Seller
and shall constitute legal, valid and binding obligations of Buyer. The
execution and delivery by Buyer of this Agreement, the consummation of the
transactions set forth herein and the performance by Buyer of Buyer's
obligations hereunder have been duly and validly authorized by all requisite
partnership action on the part of Buyer and will not conflict with or result in
any violation of any provision of (i) any agreement, contract, mortgage, lease,
license or other instrument to which Buyer is a party or by which Buyer is
bound; (ii) any governmental franchise, license, permit or authorization or any
judgment or order of judicial or governmental body applicable to Buyer, or (iii)
any law, statute, decree, rule or regulation of any jurisdiction in the United
States to which Buyer is subject.
 
 
7

--------------------------------------------------------------------------------

 
 
(c)  Independent Evaluation. Buyer is an experienced and knowledgeable investor
in the oil and gas business. Buyer has been advised by and has relied solely on
its own expertise and legal, tax, reservoir engineering, environmental and other
professional counsel concerning this transaction, the Subject Property and value
thereof.
 
(d)  Brokers. Buyer has incurred no obligation or liability, contingent or
otherwise for brokers' or finders' fees with respect to this transaction for
which Seller shall have any obligation or liability.
 
6.    Title Matters.
 
(a)  Examination of Files and Records. Upon execution of and pursuant to the
terms of this Agreement, Buyer shall have the right to conduct its investigation
of the status of title to the Subject Properties. Seller will make available to
Buyer all existing Lease, Well and title files, production records, Permits,
Easements, Contracts, division orders and other information, to the extent not
subject to confidentiality agreements, in Seller's possession, custody or
control relating to the Subject Property (collectively "Data"). Existing
abstracts and title opinions will not be updated by Seller. Upon reasonable
advanced notice from Buyer, all such Data shall be made available at Seller's
office during normal working hours. Seller will also permit Buyer to examine and
copy at Buyer's expense such Data. If Closing does not occur, Buyer shall
promptly return all such Data and other materials provided by Seller to Buyer
hereunder. Seller shall not be obligated to furnish any updated abstracts, title
opinions or additional title information, but shall cooperate with Buyer in
Buyer's efforts to obtain, at Buyer's expense, such additional title information
as Buyer may reasonably deem prudent. The Data and other information concerning
the Subject Properties are files or copies thereof that Seller has used or
generated in its normal course of business. SELLER MAKES NO WARRANTY OR
REPRESENTATION OF ANY KIND, EITHER EXPRESS OR IMPLIED, WRITTEN OR ORAL, AS TO
THE DATA, INCLUDING ANY REPRESENTATION OR WARRANTY AS TO THE ACCURACY AND
COMPLETENESS OF THE RECORDS. Buyer acknowledges that any conclusions drawn from
the Data and other information concerning the Properties are the result of its
own independent review and judgment.
 
(b)   Notice of Title Defect. Buyer will review title to the Subject Property
prior to Closing and notify Seller in writing of any Title Defect (defined
below) it discovers as soon as reasonably practicable after its discovery, but
in no event less than five (5) business days prior to the Closing Date
(hereinafter "Title Notice Date"). Any notice provided hereunder shall include
appropriate evidence to substantiate the Buyer's position, including a
description of the Title Defect, the basis for the Title Defect, the portion of
the Subject Property affected by the Title Defect, the amount by which Buyer
believes the value of the Subject Property has been reduced because of the Title
Defect and the computations and information upon which Buyer's belief is based.
Buyer will be deemed to have conclusively waived any Title Defect about which it
fails to notify Seller in writing within the applicable period specified in the
preceding sentence except as otherwise provided herein.
 
 
 
8

--------------------------------------------------------------------------------

 
 
(c)   Procedure. If Buyer properly notifies Seller of a Title Defect, Buyer and
Seller shall promptly meet and, in good faith, negotiate in an effort to agree
upon the validity of each claimed Title Defect and the resolution of such
claimed Title Defects. Absent an agreement on the claimed Title Defect, Buyer
shall have the option to either (i) waive the Title Defect and proceed to
Closing, or (ii) request that Seller cure the Title Defect, but Seller shall
have no obligation to cure any Title Defect. If Seller elects not to cure a
Title Defect, Seller may, at its sole option, either (i) reduce the Purchase
Price to account for such Title Defect in an amount not to exceed the Allocated
Value (as defined below) of the affected portion of the Subject Property and
convey such affected Subject Property to Buyer or (ii) retain title to the
affected Subject Property and refund the Allocated Value (defined below) of the
affected Subject Property. If Seller elects to attempt to cure the Title Defect,
Seller will have until June 29, 2010 to attempt to cure the Title Defect. With
respect to a Title Defect that Seller is unable to cure within such period,
Seller may, at its sole option, (i) refund to Buyer a portion of the Purchase
Price to account for such Title Defect in an amount not to exceed the Allocated
Value (defined below) of the affected Subject Property and convey title to the
affected Subject Property to Buyer, or (ii) retain title to the affected Subject
Property and refund the Allocated Value (defined below) of the affected Subject
Property.
 
(d)  Right to Terminate Agreement. Notwithstanding anything in this Section 6 or
Section 7 that follows, in the event the sum of the Title Defects and
Environmental Defects (defined below) equals or exceeds twenty percent (20%) of
the Purchase Price and Seller elects not to cure such Title Defects or
Environmental Defects or if Seller elects to cure the Title Defects and correct
the Environmental Defects and on June 29, 2010 the sum of the uncured Title
Defects and uncorrected Environmental Defects exceeds twenty percent (20%) of
the Purchase Price, either party may elect to terminate this Agreement without
liability to the other party, in which case Buyer shall be entitled to a refund
of the Performance Deposit.
 
(e)  Definition of Title Defect. For purposes of this Agreement, the term "Title
Defect" shall mean any separate matter in excess of fifty thousand dollars
($50,000.00), positive or negative, that would cause the title to the Subject
Property to fail to qualify as Good and Defensible Title (defined below) or
which would otherwise reduce the net revenue interest to be conveyed to Buyer as
set forth in Exhibit "B". As used herein, the term "Good and Defensible
Title" shall mean, as to each of the Subject Properties, title to the Subject
Properties by virtue of which Seller can successfully defend against a claim to
the contrary made by a third party, based upon industry standards in the
acquisition of oil and gas properties, and in the exercise of reasonable
judgment and in good faith, such that (i) Seller (and upon Closing, Buyer), by
virtue of its ownership interests in the Subject Property described in Exhibit
"B", is entitled to receive a fractional decimal interest of not less than the
Net Revenue Interest set forth in Exhibit "B", in and to the income, including
but not limited to payments for production from the Subject Properties without
reduction, suspension, or termination throughout the productive life of each
such Subject Property (the "Net Revenue Interest"); (ii) Seller is obligated to
bear (and after Closing shall obligate Buyer to bear) a fractional decimal
interest of not more than the Working Interest set forth on Exhibit "B"
("Working Interest") of the costs and expenses related to the maintenance,
development, drilling, equipping, testing, completing, sidetracking, reworking
and operation of each Subject Property without increase throughout the
productive life of each Subject Property; and (iii) the Subject Properties are
subject to no liens, encumbrances, obligations or defects except those which are
Permitted Encumbrances.
 
As used herein, the term "Permitted Encumbrances" shall mean:
 
 
 
9

--------------------------------------------------------------------------------

 

 
(1)  Lessors' royalties, overriding royalties, payments out of production,
reversionary interests and other burdens affecting Seller's Net Revenue Interest
if the net cumulative effect of such burdens does not operate to (i) reduce the
Net Revenue Interest of Seller in any Unit to less than the Net Revenue Interest
for such Unit as set forth in Exhibit "B"; or (ii) increase the Working Interest
of Seller in any such Unit to greater than the Working Interest therefore as set
forth in Exhibit "B" (unless Seller's Net Revenue Interest therein is increased
in the same proportion);
 
(2)   Preferential rights to purchase and required third party consents to
assignments and similar agreements with respect to which (i) waivers or consents
are obtained from the appropriate parties prior to the Title Notice Date; or
(ii) the appropriate time period for asserting such rights has expired prior to
the Title Notice Date, following notice to such parties in compliance with the
applicable agreements, without an exercise of such rights;
 
(3)  Non-consent penalties applied against the interest of Seller arising under
applicable operating agreements, which are scheduled on Exhibit "B" (including
non-consent balances) and taken into account in the calculation of the interests
shown on Exhibit "B";
 
(4)   Easements, rights-of-way, servitudes, permits, surface leases and other
rights in respect of surface operations which do not interfere with or detract
from the operations, value or use of the Subject Properties by Buyer;
 
(5)    Such Title Defects as Buyer has waived or released or is deemed to have
waived pursuant to the terms of this Agreement;
 
(6)   The terms and conditions of all Leases and contracts, provided the same do
not result in a decrease in the Net Revenue Interest or an increase of the
Working Interest in any of the Units (unless Seller's Net Revenue Interest
therein is increased in the same proportion) or that do not interfere with or
detract from the operations, value or use of the Subject Properties by Buyer;
 
(7)   Rights of reassignment, to the extent any exist as of the date of this
Agreement, upon the surrender or expiration of any lease;
 
(8)   Liens for taxes or assessments not yet due or not yet delinquent; and
 
(9)   Liens, if any, to be released at Closing in a form acceptable to Buyer.
 
(f)   Definition of Allocated Value. The term "Allocated Value" shall be the
value agreed upon by the Parties for the Units as set forth in Exhibit "B".
 
(g)   Increase in Net Revenue Interest/Decrease in Working Interest. Subject to
the rights of Buyer and Seller under Section 6(d) to terminate this Agreement,
should Buyer and Seller determine after the execution hereof and prior to
Closing that Seller's Net Revenue Interest is greater than as shown on Exhibit
"B" or that Seller's Working Interest is lesser than as shown on Exhibit "B" and
such change exceeds the threshold amount in Section 6(e), Buyer and Seller agree
to adjust the Purchase Price to reflect such change(s) in interest and Seller
shall correct such Exhibit "B" and convey such interests to Buyer.
 
 
 
10

--------------------------------------------------------------------------------

 
 
7.      Environmental Matters.
 
(a)  Inspection. Prior to Closing and upon reasonable prior notice to Seller,
Buyer will have access to and the opportunity to inspect the Subject Property
for all purposes, including without limitation, for the purposes of detecting
the presence of hazardous or toxic substances, pollutants or other contaminants,
environmental hazards, naturally occurring radioactive materials (NORM),
produced water, air emissions, contamination of the surface and subsurface and
any other Environmental Defect (defined below). Prior to the Closing and subject
to the provisions of this Section, Buyer will have satisfied itself as to the
physical and environmental surface and subsurface condition of the Subject
Property and method of operation and, except as set forth herein and in Seller's
representations, warranties or indemnities, to accept an assignment of the
Subject Property at Closing on an "AS IS, WHERE IS" basis, "WITH ALL FAULTS"
_Buyer recognizes that the Subject Properties are operated by party other than
Seller and that Seller's ability to obtain access to the Subject Properties, and
the manner and extent of such access, is subject to such third party operator.
Buyer agrees to comply fully with the rules, regulations and instructions issued
by the operator of the Subject Properties regarding the actions of Buyer while
upon, entering or leaving the Subject Properties, and Buyer agrees to not
unreasonably interfere with the normal operation of the Subject Properties. All
environmental reports prepared or obtained by Buyer or its representatives shall
be maintained in strict confidence and for use solely in connection with its
evaluation of the Subject Properties. Such reports shall not be disclosed to any
other party except for Buyer's affiliates and partners without Seller's prior
written consent. Buyer shall maintain in strict confidence the results of any
environmental report if Closing does not occur. If Buyer exercises rights of
access under this Section or otherwise, or conducts examinations or inspections
under this Section or otherwise, then (a) such access, examination and
inspection shall be at Buyer's sole risk, cost and expense and Buyer waives and
releases all claims against Seller (and its affiliates and the respective
partners. directors, officers, employees, attorneys, contractors and agents of
such parties) arising in any way therefrom or in any way connected therewith or
arising in connection with the conduct of its directors, officers, employees,
attorneys, contractors and agents in connection therewith and (b) Buyer shall
indemnify, defend and hold harmless Seller (and its affiliates and the
respective partners, officers, directors, employees, attorneys, contractors and
agents of such parties) from any and all claims, actions, causes of action
liabilities, damages, losses, costs or expenses (including, without limitation,
court costs and attorneys fees), or liens or encumbrances for labor or
materials, arising out of or in any way connected with such matters.
 
(b)  Notice of Environmental Defect. Buyer will notify Seller in writing of any
Environmental Defect (defined below) it discovers as soon as reasonably
practicable after its discovery, but in no event less than five (5) business
days prior to the Closing Date. Any notice provided hereunder shall include
appropriate evidence to substantiate the Buyer's position, including a
description of the Environmental Defect, the Environmental Law applicable to the
Environmental Defect and Buyer's basis for believing that Seller is subject to
liability pursuant to such Environmental Law, the portion of the Subject
Property affected by the Environmental Defect, the amount by which Buyer
believes the value of the Subject Property has been reduced because of the
Environmental Defect and the evidence, computations and information upon which
Buyer's belief is based. Buyer will be deemed to have conclusively waived any
Environmental Defect about which it fails to notify Seller in writing within the
applicable period specified in the preceding sentence.
 
 
11

--------------------------------------------------------------------------------

 
 
 
(c)  Procedure. If Buyer properly notifies Seller of an Environmental Defect,
Buyer shall have the option to either (i) waive the Environmental Defect and
proceed to Closing, or (ii) request that Seller correct the Environmental
Defect, but Seller shall have no obligation to correct any Environmental Defect.
If Seller elects not to correct an Environmental Defect, Seller may, at its sole
option, either (i) reduce the Purchase Price to account for such Environmental
Defect in an amount not to exceed the Allocated Value (defined above) of the
affected portion of the Subject Property and convey such affected Subject
Property to Buyer or (ii) retain title to the affected Subject Property and
refund the Allocated Value (defined above) of the affected Subject Property. If
Seller elects to attempt to correct the Environmental Defect, Seller will have
ninety (90) days following the Closing Date to attempt to correct the
Environmental Defect. With respect to an Environmental Defect that Seller is
unable to correct within such ninety (90) day period following the Closing Date,
Seller may, at its sole option, (i) refund to Buyer a portion of the Purchase
Price to account for such Environmental Defect in an amount not to exceed the
Allocated Value (defined above) of the affected Subject Property and require
Buyer to retain title to the affected Subject Property, or (ii) refund the
Allocated Value (defined below) of the affected Subject Property and require
Buyer to immediately reassign the affected Subject Property to Seller if such
property had been previously assigned to Buyer.
 
(d)  Definition of Environmental Defect. As used herein, an "Environmental
Defect" shall mean a condition affecting a Subject Property that is a violation
of Environmental Law and which would cost, on an individual Well basis, in
excess of five thousand dollars ($5,000.00) to remediate or, in the aggregate
for all Wells, in excess of fifteen thousand dollars ($15,000.00) to remediate.
 
(e)  Definition of Environmental Laws. As used herein, the term "Environmental
Laws" shall mean (i) the common law, and (ii) any and all federal, state and
local statutes, regulations, rules, orders, ordinances or permits of any
governmental authority which pertain to health, the environment, wildlife and
natural resources in effect in any and all jurisdictions in which the Subject
Property is located, including without limitation, the Clean Air Act, as
amended, and the Federal Water Pollution Control Act, as amended, the Oil
Pollution Act of 1990 ("OPA90"), as amended, the Rivers and Harbors Act of 1899,
as amended, the Safe Drinking Water Act, as amended, the Comprehensive
Environmental Response, Compensation and Liability Act ("CERCLA"), as amended,
the Superfund Amendments and Reauthorization Act of 1986 ("SARA"), as amended,
the Resource Conservation and Recovery Act ("RCRA"), as amended, the Hazardous
and Solid Waste Amendments Act of 1984, as amended, the Toxic Substances Control
Act, as amended, and the Hazardous Materials Transportation Act, as amended.
 
8.   Covenants of Seller Prior to Closing.
 
(a)   Operations. Until Closing, Seller shall do the following:
 
 
 
12

--------------------------------------------------------------------------------

 


 
(i)   Use its best efforts to cause the operator of the Subject Properties to
manage and operate the Subject Property in a good and workmanlike manner in
accordance with good oilfield practices, in substantially the same manner as it
previously managed and operated the Subject Property, and in compliance in all
material respects with all applicable laws, rules, regulations, permits and
approvals;
 
(ii)   Maintain insurance now in force with respect to the Subject Property;
 
(iii)  Notify Buyer in writing of any claim or demand which might materially
adversely affect title to or operation of the Subject Property;
 
(iv)  Pay costs and expenses attributable to the Subject Property as they become
due.
 
(b)   Negative Covenants. Until Closing, Seller shall not do any of the
following with regard to the Subject Property without first notifying Buyer in
writing:
 
(i)   Consent to abandon any Well unless required to by a regulatory agency;
 
(ii)   Release all or any portion of a Lease, Permit, Contract or Easement;
 
(iii)   Agree to commence or consent to an operation if the estimated cost of
the operation exceeds seven thousand five hundred dollars ($7,500) net to the
Seller's interest except for those operations for which Buyer provides its
written consent;
 
(iv)   Create a lien, security interest or other encumbrance on the Subject
Property;
 
(v)   Remove or dispose of any of the Subject Property;
 
(vi)   Amend a Lease, Permit, Contract or Easement or enter into any new
contracts affecting the Subject Property; or
 
(vii)  Waive, compromise or settle any claim that would materially affect
ownership, operation or value of any of the Subject Property exceeding three
thousand five hundred dollars ($3,500) net to the Seller's interest.
 
(c)   Seller shall cooperate with Buyer in attempting to obtain all permissions,
approvals and consents as may be required to consummate the transactions
contemplated in this Agreement.
 
9.    Conditions to Closing.
 
(a)   Seller's Conditions The obligations of Seller at Closing are subject, at
the option of Seller, to the following conditions, any one or more of which may
be waived, in whole or in party, by Seller:
 
 
 
13

--------------------------------------------------------------------------------

 
 
(i)  that all representations and warranties of Buyer contained in this
Agreement shall be true and correct in all material respects at and as a Closing
as if such representations and warranties were made at and as of Closing;
 
(ii)  that Buyer shall have performed and satisfied in all material respects all
covenants and agreements required by this Agreement to be performed or satisfied
by Buyer at or prior to Closing; and
 
(iii)  at the Closing Date, no suit, action or other proceeding shall be pending
or threatened in which it is sought to restrain or prohibit the performance of
or to obtain damages or other relief in connection with this Agreement or the
transactions contemplated hereby;
 
(b)   Buyer's Conditions The obligations of Buyer at Closing are subject, at the
option of Buyer, to the following conditions, any one or more of which may be
waived, in whole or in part, by Buyer:
 
(i)  that all representations and warranties of Seller contained in this
Agreement and in any agreements or documents delivered in connection herewith
shall be true and correct in all material respects at and as of Closing as if
such representations and warranties were made at and as of Closings;
 
(ii)  that Seller shall have performed and satisfied in all material respects
all covenants and agreements required by this Agreement to be performed or
satisfied by Seller at or prior to Closing;
 
(iii)  since the date of this Agreement, there shall have been no material
adverse change in the condition of the Leases or Wells, except depreciation of
personal property through ordinary wear and tear and depletion resulting from
production; and
 
(iv)  at the Closing Date, no suit, action or other proceeding shall be pending
or threatened in which it is sought to restrain or prohibit the performance of
or to obtain damages or other relief in connection with this Agreement or the
transactions contemplated hereby.
 
10.   Closing. This Agreement may be executed by either party and transmitted to
the other party by facsimile transmission, and the facsimile transmission shall
be deemed to be an original. Seller and Buyer shall negotiate a "Preliminary
Closing Settlement Statement" three (3) business days prior to Closing
respecting adjustments to the Purchase Price. At the Closing, the following
shall occur:
 
(a)    Buyer and Seller shall agree upon a "Closing Settlement Statement," which
shall include adjustments to the Purchase Price, which are known as of the
Closing Date, as follows:
 
 
14

--------------------------------------------------------------------------------

 

 
(i)  The estimated amount to be received by Buyer, including any applicable
bonuses, for Seller's interest in the quantity of saleable oil in storage on the
Effective Date, net of all applicable taxes and net of any charges attributable
to such oil that are deducted under the Contract by the purchaser before
remitting payment, which estimated amount shall be corrected to the actual
amount received in the Final Settlement Statement (defined below);
 
(ii)  The amount of all operating and capital expenditures that are attributable
to the Leases, Wells, Units or Equipment for the period from the Effective Date
to the Closing Date;
 
(iii)  The amount received by Sellers for the sale or other disposition of
produced natural gas and crude oil, net of all taxes for which Seller was not
reimbursed, for the period from the Effective Date to the Closing Date;
 
(iv)  The amount of proceeds (other than accounts receivable) received by Seller
for disposition, after the Effective Date, of any substances produced from the
Subject Property; and
 
(v)  Any ad valorem, property, production, severance and similar taxes and
assessments on the Subject Property for the calendar year 2010 which have been
paid by the Seller. Upon receipt of an invoice for ad valorem taxes for 2010,
Buyer shall forward a copy of same to Seller and Seller shall be responsible for
payment to Buyer of 6/12ths of the same within thirty (30) days of receipt of
such statement. In the event Seller receives such ad valorem tax statement,
Seller shall forward such statement to Buyer and Seller shall deliver 6/12ths of
the ad valorem tax to Buyer prior to the date on which such taxes are due and
payable. It is the intent of this provision that Seller shall bear its
proportionate part of ad valorem taxes for tax year 2010 only.
 
(b)   Seller shall execute, acknowledge and deliver the following:
 
(i)    an Assignment, Conveyance and Bill of Sale in a mutually satisfactory and
recordable form containing a special warranty of title, the form of which is
attached hereto as Exhibit "D" (the "Assignment");
 
(ii)  counterpart assignments of operating rights and of record title to the
Leases on officially approved forms to satisfy applicable governmental
requirements;
 
(iii)  a Deed conveying any Fee Interests in a mutually satisfactory and
recordable form containing a special warranty of title the form of which is
attached hereto as Exhibit "E" (the "Deed"); and
 
(iv)  letters-in-lieu of transfer orders, and other instruments conveying title
to the Subject Property and the production therefrom to Buyer. Buyer shall
record and file the Assignment and Deed in a timely manner.
 
 
 
15

--------------------------------------------------------------------------------

 


(c)  Buyer shall deliver the remaining amount due of the Purchase Price, as
adjusted pursuant to this Section 10 and Sections 6 and 7, to Seller by
allocating it as follows:
(i)   Five Million Dollars ($5,000,000.00) to BANK OF SCOTLAND;
 
The Final Purchase Price provided for under this Agreement excludes any sales
taxes or other taxes in connection with the sale of property pursuant to this
Agreement. If a determination is ever made that a sales tax or other transfer
tax applies, Buyer and Seller shall be liable for such tax equally. Buyer and
Seller shall also be equally liable for any applicable conveyance, transfer and
recording fees, and real estate transfer stamps or taxes imposed on any transfer
of property pursuant to this Agreement.
 
(d)  Seller shall deliver the Records to Buyer.
 
(e)   Seller shall deliver exclusive possession of the Subject Property to
Buyer.
 
(f)   Seller shall deliver a full and complete release of the following: 1.)
that certain mortgage executed and effective on June 30, 2008 and recorded under
Document No. 20081598126 and 2.) that certain mortgage executed on December 22,
2009 but effective on December 30, 2009 and recorded under Document No.
20100417682.
 
(g)   The Parties shall execute and deliver any necessary side letter agreements
to fulfill the purpose of this Agreement.
 
11.   Post-Closing Covenants.
 
(a)  Final Settlement Statement. Not more than ninety (90) days after the
Closing, Seller shall prepare and deliver to Buyer, in accordance with this
Agreement, a Final Settlement Statement setting forth each adjustment or payment
which was not fmally determined as of the Closing and showing the calculation of
such adjustments. As soon as practicable after receipt of the Final Settlement
Statement, Buyer shall deliver to Seller a written report containing any changes
which Buyer proposes be made to the Final Settlement Statement. The parties
shall undertake with diligence to agree with respect to the amounts due pursuant
to such post-Closing adjustments no later than one hundred twenty (120) days
after the Closing. The date upon which such agreement is reached or upon which
the Final Purchase Price is established shall be called the "Final Settlement
Date". In the event that (1) the Final Purchase Price is more than the amount
paid to Seller at Closing, Buyer shall pay to Seller in immediately available
funds the amount of such difference, or (2) the Final Purchase Price is less
than the amount paid to Seller at Closing, Seller shall pay to Buyer in
immediately available funds the amount of such difference. Payment by Buyer or
Seller shall be made within ten (10) business days of the Final Settlement Date.
 
(b)Additional Payments Received. After the Final Settlement Date, Seller
covenants and agrees that it will hold and promptly transfer and deliver to
Buyer, from time to time as and when received by it, any cash, checks with
appropriate endorsements (using its reasonable efforts not to convert such
checks into cash), or other property that it may receive which belongs to Buyer,
and will account to Buyer for all such receipts.
 
 
16

--------------------------------------------------------------------------------

 
 
(c)   Assumption of Obligations. From and after the Effective Date, Buyer
assumes, will be bound by, and agrees to perform all express and implied
covenants and obligations of Seller relating to the Subject Property, whether
arising under (i) the Leases, prior assignments of the Leases, the Contracts,
the Easements, the Permits or any other contractually-binding arrangements to
which the Subject Property (or any component thereof) may be subject and which
will be binding on Buyer and/or the Subject Property (or any component thereof)
after the Closing or (ii) any applicable laws, ordinances, rules and regulations
of any governmental or quasi-governmental authority having jurisdiction over the
Subject Property. Buyer also assumes Seller's proportionate part of the expenses
and costs of plugging and abandoning the Wells and restoration of operation
sites, all in accordance with the applicable laws, regulations and contractual
provisions.
 
(d)  Buyer understands and agrees that the Subject Property is subject to all
existing Contracts relating to the Subject Property. Buyer shall assume and be
responsible for all such obligations of Seller as of the Effective Date.
 
(e)  Buyer and Seller agree to execute and deliver from time to time such
further instruments and do such other acts as may be reasonably necessary to
effectuate the purposes of this Agreement.
 
12.   Costs and Revenues After Effective Date. Seller shall be responsible for
the payment of all costs, liabilities and expenses incurred in the ownership and
operation of the Subject Property prior to the Effective Date and not yet paid
or satisfied. All payments for hydrocarbons produced prior to the Effective Date
shall be the property of Seller. Buyer shall remit production proceeds for
production prior to the Effective Date, if any, received by Buyer from the sale
of hydrocarbons belonging to Seller. Buyer shall be responsible for payment (at
Closing or thereafter if not reflected on the Preliminary Closing Settlement
Statement) of all costs, liabilities and expenses incurred in the ownership and
operation of the Subject Property after the Effective Date to the Closing Date.
Such costs and expenses shall include any necessary and reasonable expenses
incurred by Seller in the operation, protection or maintenance of the Subject
Property. All payments for hydrocarbons produced on or after the Effective Date
shall be the property of Buyer. Seller shall remit production proceeds for
production on or after the Effective Date, if any, received by Seller from sale
of hydrocarbons belonging to Buyer, less expenses which Buyer is responsible for
paying pursuant to this section, to Buyer immediately upon receipt. To the
extent possible, adjustments shall be made to the Purchase Price to account for
such costs and revenues in the Preliminary Closing Settlement Statement or if
not liquidated by such date, they shall be addressed in the Final Settlement
Statement.
 
13.  Casualty Loss. If, prior to the Closing Date, any portion of the Subject
Property shall be destroyed by fire or other casualty, Buyer shall have the
right to treat any resulting loss affecting such property as a Title Defect
under Section 6 above. Should the portion of Subject Property affected be
material in Buyer's reasonable opinion, Buyer shall have the right to exclude
the affected Subject Property from this Agreement by giving notice thereof to
Seller, in which event both parties shall negotiate in good faith any adjustment
to the Purchase Price to account for the casualty loss.
 
 
17

--------------------------------------------------------------------------------

 
 
14.  Independent Investigation and Disclaimer. The express representations of
Seller set forth in this Agreement are exclusive and in lieu of any and all
other representations. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE
ASSIGNMENT OR THE DEED SELLER DISCLAIMS ALL LIABILITY AND RESPONSIBILITY FOR ANY
OTHER REPRESENTATION, WARRANTY, STATEMENT OR INFORMATION MADE OR COMMUNICATED
(ORALLY OR IN WRITING) TO BUYER, INCLUDING ANY STATEMENTS, REPRESENTATIONS,
OPINIONS, INFORMATION OR ADVICE WHICH MAY HAVE BEEN PROVIDED AS AN ACCOMMODATION
TO THE BUYER BY AN OFFICER, SHAREHOLDER, DIRECTOR, EMPLOYEE, AGENT, CONSULTANT
OR REPRESENTATIVE OF SELLER, OR ANY ENGINEER OR ENGINEERING FIRM, OR ANY OTHER
AGENT, CONSULTANT, OR REPRESENTATIVE. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE ASSIGNMENT OR
THE DEED, SELLER MAKES ABSOLUTELY NO REPRESENTATION OR WARRANTY, EXPRESS,
IMPLIED OR STATUTORY, AS TO (a) TITLE TO ANY OF THE SUBJECT PROPERTY, (b) THE
ABILITY OF ANY COMPONENT OF THE SUBJECT PROPERTY TO PRODUCE ANY HYDROCARBONS,
(c) THE AMOUNTS, QUALITY OR DELIVERABILITY OF HYDROCARBON RESERVES ATTRIBUTABLE
TO THE SUBJECT PROPERTY, OR ANY PART THEREOF, (d) GEOLOGICAL, GEOPHYSICAL OR
OTHER INTERPRETATION OR ANY ECONOMIC EVALUATION, (e) PRESENT OR FUTURE SALES
PRICES, OPERATING COSTS, OR OTHER ECONOMIC FACTORS, OR (f) THE CONDITION OR
STATE OF REPAIR OF ANY WELL OR EQUIPMENT RELATING TO THE SUBJECT PROPERTY. BUYER
ACKNOWLEDGES AND AFFIRMS THAT IT HAS EXERCISED ITS RIGHT TO INSPECT THE SUBJECT
PROPERTY, AND EACH COMPONENT THEREOF; HAS SATISFIED ITSELF AS TO ITS PHYSICAL
AND ENVIRONMENTAL CONDITIONS, BOTH SURFACE AND SUBSURFACE; AND FURTHER THAT
BUYER HAS MADE ITS OWN INDEPENDENT INVESTIGATION, ANALYSIS AND EVALUATION OF THE
SUBJECT PROPERTY, AND EACH COMPONENT THEREOF (INCLUDING BUYER'S OWN ESTIMATE AND
APPRAISAL OF THE EXTENT AND VALUE OF THE PETROLEUM, NATURAL GAS AND OTHER
HYDROCARBON RESERVES RESPECTING EACH COMPONENT OF THE SUBJECT PROPERTY). THE
PERSONAL PROPERTY (SURFACE AND SUBSURFACE) CONVEYED AS PART OF THE SUBJECT
PROPERTY ARE SOLD HEREUNDER "WHERE IS, AS IS, WITH ALL FAULTS", AND WITHOUT ANY
WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED OR
STATUTORY, REGARDING THE CONDITION OR STATE OF REPAIR OF ANY OF THE EQUIPMENT
COMPRISING PART OF THE SUBJECT PROPERTY.
 
15.  Indemnification.
 
(a) BY SELLER. EXCEPT AS SPECIFICALLY PROVIDED HEREIN, SELLER AGREES TO
INDEMNIFY AND HOLD HARMLESS BUYER, ITS OFFICERS, D IRECTORS, EMPLOYEES AND
AGENTS, FROM ALL CLAIMS, LOSSES, COSTS, LIABILITIES AND EXPENSES (INCLUDING
REASONABLE ATTORNEYS' FEES AND COSTS) ARISING OUT OF OR RESULTING FROM SELLER'S
OWNERSHIP OR OPERATION OF THE SUBJECT PROPERTY PRIOR TO THE EFFECTIVE DATE.
PROVIDED, HOWEVER, THE FOREGOING INDEMNITY DOES NOT COVER OR INCLUDE ANY
ENVIRONMENTAL DEFECT THAT AROSE OR OCCURRED PRIOR TO THE EFFECTIVE DATE IF (A)
THE ENVIRONMENTAL DEFECT DOES NOT OTHERWISE QUALIFY AS AN ENVIRONMENTAL DEFECT
AS DEFINED IN SECION 7(d) OF THIS AGREEMENT, (B)
 
 
18

--------------------------------------------------------------------------------

 


BUYER DISCLOSED SUCH ENVIORNMENTAL DEFECT TO SELLER UNDER SECTION 7 OF THIS
AGREEMENT OR (C) SUCH ENVORNMENTAL DEFECT WAS DISCLOSED UNDER ANY ENVIRONMENTAL
REPORT OBTAINED BY BUYER UNDER SECTIO 7(a) OF THIS AGREEMENT. FURTHER, SELLER
SHALL NOT HAVE ANY LIABILITY FOR INDEMNIFICATION UNDER THIS SECTION 15(A) FOR
ENVIRONMENTAL DEFECTS THAT AROSE OR OCCURRED PRIOR TO THE EFFECTIVE DATE UNLESS
PURCHASER HAS PROVIDED WRITTEN NOTICE OF SUCH ENVIRONMENTAL DEFECT SPECIFYING
THE LOCATION AND NATURE OF SUCH ENVIRONMENTAL OBLIGATIONS WITHIN SIX (6) MONTHS
FROM THE CLOSING. SELLER'S LIABILITY UNDER SECTION 15(a) FOR ENVIRONMENTAL
DEFECTS SHALL NOT EXCEED TEN PERCENT (10%) OF THE PURCHASE PRICE.
 
(b)  BY BUYER. EXCEPT AS SPECIFICALLY PROVIDED HEREIN, BUYER AGREES TO INDEMNIFY
AND HOLD HARMLESS SELLER, ITS OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS, FROM
ALL CLAIMS, LOSSES, COSTS, LIABILITIES AND EXPENSES (INCLUDING REASONABLE
ATTORNEYS' FEES AND COSTS) ARISING OUT OF OR RESULTING FROM BUYER'S OWNERSHIP OR
OPERATION OF THE SUBJECT PROPERTY AFTER THE CLOSING DATE.
 
16.   Miscellaneous.
 
(a)   Further Assurances. Seller agrees to execute any documents which it has
the authority to execute, whether before or after the Closing, to aid Buyer in
clearing or perfecting title and ownership to the Subject Property, and to
facilitate the receipt of the proceeds of the sale of the production therefrom
and attributable thereto. Buyer shall make any request for execution of such
document in writing and shall provide Seller with a copy of the document.
 
(b)  Entire Agreement. This Agreement together with the Exhibits attached
hereto, shall constitute the complete agreement between the parties hereto and
shall supersede all prior agreements, whether written or oral, including but not
limited to that certain Letter of Intent, dated June 2, 2010, and any
representations or conversations with respect to the Subject Property.
 
(c)  Confidentiality. If the Closing does not occur, Buyer will use its best
efforts to keep all the information furnished by Seller to Buyer hereunder or in
contemplation hereof strictly confidential, and will not use any of such
information to Buyer's advantage or in competition with Seller, except to the
extent such information (i) was already in the public domain, not as a result of
disclosure by Buyer, (ii) was already known to Buyer, (iii) is developed by
Buyer independently from the information supplied by Seller, or (iv) is
furnished to Buyer by a third party independently of Buyer's investigation
pursuant to the transaction contemplated by this Agreement.
 
(d)  Notices. All communications required or permitted under this Agreement
shall be in writing and may be sent by facsimile. Such communication shall be
deemed made when actually received, or if mailed by registered or certified
mail, postage prepaid, addressed as set forth below, shall be deemed made three
days after such mailing. Faxes will be deemed to be received when reflected in
the fax confirmation sheet. Either party may, by written notice to the other,
change the address for mailing such notices.
 
 
 
19

--------------------------------------------------------------------------------

 


Notices to Seller:
 
LETT OIL & GAS, L.P.
301 Commerce Street
Suite 1830
Ft. Worth, Texas 76102
Telephone: (817) 335-3338
Fax: (817) 288-3373
Attention: Roy Guinnup
 
 
Notices to Buyer:
 
RCWI, L.P.
1901 North Central Expressway
Suite 300
Richardson, Texas 75080
Telephone: (972) 437-6792
Fax: (972) 994-0369
Attention: H. Walt Dunagin



 
(e)  Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto, and their successors and assigns; provided, no
assignment of this Agreement by either party shall be made without the express
written consent of the other party.
 
(f)  Counterparts. This Agreement may be executed in any number of counterparts,
which taken together shall constitute one instrument and each of which shall be
considered an original.
 
(g)  Law Applicable. This Agreement, other documents delivered pursuant hereto
all disputes and the legal relations between the Parties shall be governed and
construed in accordance with the laws of the State of Texas, without giving
effect to principles of conflicts of laws that would result in the application
of the laws of anther jurisdiction. The Parties agree to venue in Dallas County,
Texas for all disagreements, differences or claims made by the Buyer and/or the
Seller.
 
(h)  Incorporation of Exhibits. All exhibits and schedules referred to herein
are attached hereto and are made a part hereof by this reference.
 
(i)  Survival. Except for the special warranty of title which is incorporated in
the Assignment, all other indemnities, representations, warranties and
provisions of this Agreement shall survive the Closing for a period of one (1)
year after the Effective Date at which time all such indemnities,
representations, warranties and other provisions hereof shall expire, except
with respect to any claims which have been asserted in a written notice
delivered to the party against whom such claim is made within said one (1) year
time period, which claims shall then survive for their applicable statute of
limitations.
 
(j)   Assignment Neither Party may assign its rights or delegate its duties
hereunder except with the prior, written consent of the other Party.
 
 
20

--------------------------------------------------------------------------------

 
 
(k)  Headings. The headings of the articles and sections of this Agreement are
for guidance and convenience of reference only and shall not limit or otherwise
affect any of the terms and provisions of this Agreement.
 
(l)  Timing. Time is of the essence in this Agreement.
 
(m)  Attorneys' Fees. The prevailing party in any dispute hereunder shall be
entitled to recover its attorneys' fees and costs.
 
(n)  Expenses. All fees, costs and expenses incurred by the Parties in
negotiating this Agreement and in consummating the transactions contemplated by
this Agreement shall be paid by the Party that incurred such fees, costs and
expenses.
 
(o)  Amendment and Waiver. This Agreement may be altered, amended or waived only
by a written agreement executed by the Party to be charged. No waiver of any
provision of this Agreement shall be construed as a continuing waiver of the
provision.
 
(p)  Successors and Assigns. This Agreement is binding upon and shall inure to
the benefit of the Parties and, except where prohibited, their successors,
representatives or assigns.
 
(q)  Third-Party Beneficiaries. Unless expressly stated to the contrary, no
third party is intended to have any rights, benefits or remedies under this
Agreement.
 
(r)  Severance. If any provision of this Agreement is found to be illegal or
unenforceable, the other terms of this Agreement shall remain in effect and this
Agreement shall be construed as if the illegal or unenforceable provision had
not been included.
 
[SIGNATURES ON THE FOLLOWING PAGES]
 
 
21

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed below
by their duly authorized representatives.
 
SELLER
 
LETT OIL & GAS, L.P.
By: Duer Wagner III & Partners, L.L.C.,
its General Partner
 
 
By: [reeffund3_8k-ex10011.jpg]
Rex McSwain, Manager and Chief Operating Officer
 
 
 
BUYER
 
RCWI, L.P.
 
By: RCWI, GP, LLC
 
[reeffund3_8k-ex10010.jpg]
 
 
22

--------------------------------------------------------------------------------

 
 
 
LIST OF EXHIBITS
 
 
Exhibit
Description
   
A.
Leases
   
B.
Unit
   
C.
List of Contracts
   
D.
Assignment, Conveyance and Bill of Sale
   
E.
Deed

 
 
 
 
23

--------------------------------------------------------------------------------

 
 
EXHIBIT "A"
 
 
Leases
 
 
 
24

--------------------------------------------------------------------------------

 
 
[ex1001_pg01.jpg]
 
 
25

--------------------------------------------------------------------------------

 
[ex1001_pg02.jpg]
 
 
26

--------------------------------------------------------------------------------

 
[ex1001_pg03.jpg]
 
 
 
27

--------------------------------------------------------------------------------

 
[ex1001_pg04.jpg]
 
 
 
28

--------------------------------------------------------------------------------

 
 
[ex1001_pg05.jpg]
 
 
29

--------------------------------------------------------------------------------

 
 
[ex1001_pg06.jpg]
 
 
30

--------------------------------------------------------------------------------

 
 
[ex1001_pg07.jpg]
 
 
31

--------------------------------------------------------------------------------

 
 
[ex1001_pg08.jpg]
 
 
32

--------------------------------------------------------------------------------

 
 
[ex1001_pg09.jpg]
 
 
33

--------------------------------------------------------------------------------

 
[ex1001_pg10.jpg]
 
 
 
34

--------------------------------------------------------------------------------

 
 
[ex1001_pg11.jpg]
 
 
35

--------------------------------------------------------------------------------

 
 
[ex1001_pg12.jpg]
 
 
36

--------------------------------------------------------------------------------

 
 
[ex1001_pg13.jpg]
 
 
37

--------------------------------------------------------------------------------

 
[ex1001_pg14.jpg]
 
 
 
38

--------------------------------------------------------------------------------

 
 
[ex1001_pg15.jpg]
 
 
39

--------------------------------------------------------------------------------

 
[ex1001_pg16.jpg]
 
 
 
40

--------------------------------------------------------------------------------

 
 
[ex1001_pg17.jpg]
 
 
41

--------------------------------------------------------------------------------

 
[ex1001_pg18.jpg]
 
 
 
42

--------------------------------------------------------------------------------

 
 
[ex1001_pg19.jpg]
 
 
43

--------------------------------------------------------------------------------

 
 
[ex1001_pg20.jpg]
 
 
44

--------------------------------------------------------------------------------

 
 
[ex1001_pg21.jpg]
 
 
45

--------------------------------------------------------------------------------

 
 
[ex1001_pg22.jpg]
 
 
46

--------------------------------------------------------------------------------

 
 
[ex1001_pg23.jpg]
 
 
47

--------------------------------------------------------------------------------

 
 
[ex1001_pg24.jpg]
 
 
48

--------------------------------------------------------------------------------

 
 
[ex1001_pg25.jpg]
 
 
49

--------------------------------------------------------------------------------

 
 
[ex1001_pg26.jpg]
 
 
50

--------------------------------------------------------------------------------

 
 
[ex1001_pg27.jpg]
 
 
51

--------------------------------------------------------------------------------

 
 
[ex1001_pg28.jpg]
 
 
52

--------------------------------------------------------------------------------

 
 
[ex1001_pg29.jpg]
 
 
53

--------------------------------------------------------------------------------

 
 
[ex1001_pg30.jpg]
 
 
54

--------------------------------------------------------------------------------

 
 
[ex1001_pg31.jpg]
 
 
55

--------------------------------------------------------------------------------

 
 
 
 
EXHIBIT "B"
 
Units
 
 


Subject Property:
Working
Net Revenue
Allocated
 
Interest:
Interest:
Value:
       
THUMS Long Beach Unit
. 00121348
.00121348
$6,000,000
Wilmington Oil Field
     
Los Angeles County, California
     



 
 
The THUMS Long Beach Unit, Wilmington Oil Field, Los Angeles County, California
is dated November 1, 1964 and recorded in the official records of Los Angeles
County, California in Book M1799, Pages 559, et seq.
 
 
 
 
56

--------------------------------------------------------------------------------

 
 
 
EXHIBIT "C"
 
ATTACHED TO AND MADE PART OF THAT CERTAIN PURCHASE AND SALE AGREEMENT DATED JUNE
23, 2010 BY AND BETWEEN LETT OIL & GAS, L.P. AND RCWI, L.P.
 
 
1.
Unit Agreement — Long Beach Unit, Wilmington Oil Field, California — Dated
November 1, 1964 by and between City of Long Beach, a Municipal Corporation, as
Unit Operator and as to the City's Portion of the Offshore Area, and Richfield
Oil Corporation, et al as Working Interest Owners.

 
 
2.
Unit Operating Agreement — Long Beach Unit, Wilmington Oil Field, California —
Dated November 1, 1964 by and between City of Long Beach, a Municipal
Corporation, as Unit Operator and as to the City's Portion of the Offshore Area,
and Richfield Oil Corporation, et al as working interest owners.

 
 
 
 
57

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
ASSIGNMENT, CONVEYANCE AND BILL OF SALE
 
STATE OF
 ________________
§
 
PRESENTS:
  § KNOW ALL MEN BY THESE PRESENTS:     §  
COUNTY OF
 ________________ §  

 
THAT, subject to the terms, reservations and conditions hereinafter set forth,
Lett Oil & Gas, L.P. (hereinafter referred to as "Assignor"), for and in
consideration of Ten and No/100 Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
does hereby GRANT, BARGAIN, SELL, CONVEY and ASSIGN unto RCWI, L.P. (hereinafter
referred to as "Assignee"), all of Assignor's right, title and interest in and
to the following:
 
(a)           The entire estates created by the leases, licenses, permits and
other agreements described in Exhibit A (the "Leases") insofar as the Leases
cover and relate to the lands described in Exhibit A (the "Lands"), together
with (i) all rights, privileges, benefits and powers conferred upon the holder
of the Leases with respect to the use and occupation of the surface of the Lands
that may be necessary, convenient or incidental to the possession and enjoyment
of the Leases, (ii) all rights in respect of any pooled or unitized acreage
located in whole or in part within the Lands by virtue of the Leases, including
rights to production from the pool or unit allocated to any Lease being a part
thereof, regardless of whether such production is from the Lands, (iii) all
rights, options, titles and interests of Assignor granting Assignor the right to
obtain, or otherwise earn interests within the Lands no matter how earned, and
(iv) all tenements, hereditaments and appurtenances belonging to any of the
foregoing.
 
(b)           The oil and gas wells, saltwater disposal and water wells and
injection wells (whether or not current by producing) (the "Wells"), all
pipelines, flowlines, plants, gathering and processing systems, platforms,
buildings, compressors, meters, tanks, machinery, tools, pulling machines,
utility lines, and all of the personal property, equipment, fixtures and
improvements now or as of the Effective Time (as defined below) in or on the
Lands, appurtenant thereto or used in connection therewith or with the
production, treatment, sale or disposal of hydrocarbons or water produced
therefrom or attributable thereto and all other appurtenances thereunto
belonging, whether or not located on the Leases.
 
(c)           The Fee, Fee Mineral and Fee Royalty Interests described in
Exhibit A.
 
 
 
58

--------------------------------------------------------------------------------

 
 
(d)           The contracts and contractual rights, obligations and interest,
including all farmout agreements, farmin agreements, drilling contracts,
operating agreements, sales contracts, saltwater disposal agreements, division
orders and transfer orders and other contracts or agreements covering or
affecting any or all of the Leases and/or Lands.
 
(e)           The easements, licenses, authorizations, permits and similar
rights and interests applicable to, or pertinent to, the ownership and operation
of the Wells.
 
(f)            All inventories, oil, gas and production in tanks, in storage
below the pipeline connection in tanks or upstream of the sales meter ("line
fill") and inventory attributable to the Leases.
 
(g)            All original files, records, documentation and data of Assignor
relating to (or evidencing) Assignor's ownership or rights in the Leases and the
Wells, production, rights-of­way or other rights and interests described herein,
including but not limited to lease files, land files, well files, accounting
files, production sales agreements files, division and transfer order files,
written contracts, title opinions and abstracts, legal records, governmental
filings, geological data, seismic data, information and analysis, production
reports, production logs, core sample reports and maps as such data is assembled
in the normal course of business.
 
Assignee shall assume all of Assignor's plugging, replugging, abandonment,
removal, disposal and restoration obligations associated with the Interests
acquired hereunder. Such obligations being assumed shall include, but not be
limited to, all necessary and proper plugging and abandonment and/or removal and
disposal of all of the wells, whether pre-existing or drilled by Assignor, and
all structures, personal property, and equipment located on or associated with
the Leases listed on Exhibit A, the necessary and proper capping and burying of
all associated flow lines, and any necessary disposal of naturally occurring
radioactive material (NORM) or asbestos. All plugging, replugging, abandonment,
removal, disposal and restoration operations shall be in compliance with
applicable laws and regulations and conducted in a good and workmanlike manner
 
Assignor and Assignee shall indemnify each other as follows:
 
(1)           Including any "Environmental Claim" as defined herein, Assignee
shall defend, indemnify and save and hold harmless Assignor against any and all
costs, expenses, claims, demands and causes of action of whatsoever kind or
character, including court costs and attorneys' fees, arising out of any
operations conducted, commitment made or any action taken or omitted with
respect to the Interests, which accrue or relate to times on and after the
Closing Date. "Environmental Claim" shall mean any claim, demand or cause of
action asserted by any governmental agency or any person, corporation or other
entity for personal injury (including sickness, disease or death), property
damage or damage to the environment resulting from the discharge or release of
any chemical, material or emission into one or more of the environmental media
at or in the vicinity of the Interests.
 
(2)           Excluding any Environmental Claim, Assignor shall defend,
indemnify and save
 
and hold harmless Assignee against any and all costs, expenses, claims, demands
and causes of action of whatsoever kind or character, including court costs and
attorneys' fees, arising out of any operations conducted, commitment made or any
action taken or omitted with respect to the Interests, which accrue or relate to
times prior to the Closing Date.
 
(3)           THE INDEMNIFICATION, RELEASE AND ASSUMPTION PROVISIONS PROVIDED
FOR IN THIS AGREEMENT SHALL BE APPLICABLE WHETHER OR NOT THE LOSSES, COSTS,
EXPENSES AND DAMAGES IN QUESTION AROSE SOLELY OR IN PART FROM THE ACTIVE,
PASSIVE OR CONCURRENT NEGLIGENCE, STRICT LIABILITY, BREACH OF DUTY (STATUTORY OR
OTHERWISE), OR OTHER FAULT
 
 
 
59

--------------------------------------------------------------------------------

 
 
OF ANY INDEMNIFIED PARTY, PROVIDED THAT NO SUCH INDEMNIFICATION SHALL BE
APPLICABLE TO THE EXTENT OF ANY GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE
INDEMNIFIED PARTY. ASSIGNEE AND ASSIGNOR ACKNOWLEDGE THAT THIS STATEMENT
COMPLIES WITH THE EXPRESS NEGLIGENCE RULE AND IS CONSPICUOUS.
 
SUBJECT TO THE SPECIAL WARRANTY SET FORTH BELOW AND THE WARRANTIES SET FORTH IN
THE PURCHASE AND SALE AGREEMENT, THE INTERESTS SHALL BE CONVEYED PURSUANT HERETO
WITHOUT ANY WARRANTY OR REPRESENTATION, WHETHER EXPRESS, IMPLIED, STATUTORY, OR
OTHERWISE RELATING TO THE CONDITION, QUANTITY, QUALITY, FITNESS FOR A PARTICULAR
PURPOSE, CONFORMITY TO THE MODELS OR SAMPLES OF MATERIALS, OR MERCHANTABILITY OF
ANY EQUIPMENT OR ITS FITNESS FOR ANY PURPOSE, AND WITHOUT ANY OTHER EXPRESS,
IMPLIED, STATUTORY, OR OTHER WARRANTY OR REPRESENTATION WHATSOEVER. ASSIGNEE
SHALL, EXCEPT AS PROVIDED OTHERWISE HEREIN, ACCEPT ALL OF THE SAME "AS IS, WHERE
IS". WITHOUT LIMITATION OF THE FOREGOING, EXCEPT TO THE EXTENT EXPRESSLY
PROVIDED IN THE PURCHASE AND SALE AGREEMENT, ASSIGNOR MAKES NO WARRANTY OR
REPRESENTATION, EXPRESS, IMPLIED, STATUTORY, OR OTHERWISE, AS TO THE ACCURACY OR
COMPLETENESS OF ANY DATA, REPORTS, RECORDS, PROJECTIONS, INFORMATION, OR
MATERIALS NOW HERETOFORE, OR HEREAFTER FURNISHED OR MADE AVAILABLE TO ASSIGNEE
IN CONNECTION WITH THIS ASSIGNMENT, INCLUDING, WITHOUT LIMITATION, PRICING
ASSUMPTIONS OR QUALITY OR QUANTITY OF HYDROCARBON RESERVES (IF ANY) ATTRIBUTABLE
TO THE INTERESTS OR THE ABILITY OR POTENTIAL OF THE INTERESTS TO PRODUCE
HYDROCARBONS OR THE ENVIRONMENTAL CONDITION OF THE INTERESTS OR ANY OTHER
MATERIALS FURNISHED OR MADE AVAILABLE TO ASSIGNEE BY ASSIGNOR, OR BY ASSIGNOR'S
AGENTS OR REPRESENTATIVES. EXCEPT TO THE EXTENT EXPRESSLY PROVIDED IN THE
PURCHASE AND SALE AGREEMENT, ANY AND ALL SUCH DATA, RECORDS, REPORTS,
PROJECTIONS, INFORMATION, AND OTHER MATERIALS (WRITTEN OR ORAL) FURNISHED BY
ASSIGNOR OR OTHERWISE MADE AVAILABLE OR DISCLOSED TO ASSIGNEE ARE PROVIDED TO
ASSIGNEE AS A CONVENIENCE AND SHALL NOT CREATE OR GIVE RISE TO ANY LIABILITY OF
OR AGAINST ASSIGNOR, AND ANY RELIANCE ON OR USE OF THE SAME SHALL BE AT
ASSIGNEE'S SOLE RISK TO THE MAXIMUM EXTENT PERMITTED BY LAW.
 
This instrument is with special warranty of title by, through and under
Assignor, but use otherwise.
 
This instrument is made expressly subject to that certain Purchase and Sale
Agreement (the "Purchase and Sale Agreement") dated June 23, 2010, by and
between Assignor and Assignee.
 
All capitalized terms not defined in this document are defined in the Purchase
and Sale Agreement.
 
 
60

--------------------------------------------------------------------------------

 
 
This instrument shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns, and all terms, provisions
and reservations contained in this Assignment shall be deemed as covenants
running with the land.
 
EXECUTED this ____ day of ________, 2010, but EFFECTIVE as of June 1, 2010 (the
"Effective Time").
 
ASSIGNOR:
 
ASSIGNEE:
 
STATE OF TEXAS
§
  §
COUNTY OF HARRIS
§

 
 
This instrument was acknowledged before me on the ____ day of _______________, a
______________ on behalf of said _______.
 
 
___________________________________
Notary Public in and for
the State of Texas
 
 
STATE OF TEXAS
§
  §
COUNTY OF HARRIS
§

 
This instrument was acknowledged before me on the ____ day of _______________,
200_,  by _________________,  _____________ of, a ______________ on behalf of
said __________________.

 
 
 
 
___________________________________
Notary Public in and for
the State of Texas
 
 
 
61

--------------------------------------------------------------------------------

 
 
EXHIBIT "E"
 
 
 
DEED
)
 
 
 
 
 
 
 
 
 
62

--------------------------------------------------------------------------------